DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al, WO 2016/048764.
Yu et al, WO 2016/048764, discloses a branched biodegradable low foam nonionic surfactant of the formula:

    PNG
    media_image1.png
    88
    432
    media_image1.png
    Greyscale

where m is 3-10, n is 5-20, and z is 5-30 (see abstract and page 2, lines 16-21).  It is further taught by Yu et al that the surfactant is used in a process to wash dishes and metal utensils in an automatic dishwasher (see page 2, lines 22-24), per the requirements of the instant invention.  Specifically, note Example 1 in Table 1, which exemplifies a surfactant wherein m is 5, n is 9, and z is 5.  Therefore, instant claims 1, 2 and 5 are anticipated by Yu et al, WO 2016/048764.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-5 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over van Vliet et al, US 2017/0100703.
van Vliet et al, US 2017/0100703, discloses a wetting and anti-foaming agent having the structure

    PNG
    media_image2.png
    88
    261
    media_image2.png
    Greyscale

wherein R6 is a branched alkyl group containing 6-15 carbon atoms, R7 is methyl, R8 is hydrogen, R9 is methyl, a is 0-5, b is 0-10, and z is 1-10 (see paragraphs 18-19).  It is further taught by van Vliet et al that a preferred R6 group is 2-ethyl hexyl (see paragraph 24 and claims 2-4 of van Vliet et al, US 2017/0100703), and that the wetting agent is used in a process to treat automotive coatings (see paragraph 37), per the requirements of the instant invention.  Specifically, note Examples 1-24 and Tables 1-8.  Therefore, instant claims 1-5 are anticipated by van Vliet et al, US 2017/0100703.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,150,936.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,150,936 claims a similar surfactant for use in an automatic dishwasher comprising a surfactant of the formula:

    PNG
    media_image1.png
    88
    432
    media_image1.png
    Greyscale

where m is 3-10, n is 5-20, and z is 5-30 (see claims 1-6 of U.S. Patent No. 10,150,936), as required in the instant claims.  Therefore, instant claims 1, 2 and 5 are an obvious formulation in view of claims 1-6 of U.S. Patent No. 10,150,936.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott, U.S. Patent No. 4,438,014, discloses nonionic surfactants of the formula depicted in column 2, lines 48-61.
Lewis, U.S. Patent No. 5,612,305, discloses a mixed surfactant system comprising nonionic surfactants having the formulae depicted in Table 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 16, 2022